Title: To George Washington from Oliver Wolcott, Jr., 22 October 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Depart: Octob: 22d 1795.
          
          The Secretary of the Treasury respectfully transmits to The President of the U. States for his approbation, an abstract of sundry purchases of oil made for the use of the Lighthouses in the U.S. accompanied with a Letter from the Commissioner of the revenue of the 7th instant on that subject. It is the opinion of the Secretary that the Interest of the U.S. has been consulted in the said purchases of oil. All which is respectfully submitted.
          
            Oliv: Wolcott JrSecy of the Tr[easur]y
          
        